Case: 10-30244     Document: 00511134986          Page: 1    Date Filed: 06/08/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 8, 2010

                                     No. 10-30244                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



STANLEY PRICE,

                                                   Plaintiff - Appellant
v.

MARY ANN VIAL LEMMON, as Judge and in her official capacity; PATRICK
E. HIGGINBOTHAM, U. S. Circuit Judge, as Fifth Circuit Court of Appeal
Appellate Judge; RHESA H. BARKSDALE, in his judicial capacities;
JENNIFER W. ELROD, in her judicial capacities,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09-cv-07563


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Stanley Price, proceeding pro se and in forma pauperis, appeals the district
court’s dismissal of his suit against Judges Patrick Higginbotham, Rhesa
Barksdale, Jennifer Elrod, and Mary Ann Vial Lemmon. Price alleges that the
judges are liable for various decisions they made in his underlying housing suit.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30244    Document: 00511134986      Page: 2   Date Filed: 06/08/2010

                                  No. 10-30244

See Price v. Hous. Auth. of New Orleans, 320 F. App’x 214, 215–16 (5th Cir.
2009) (per curiam) (outlining Price’s housing suit claims). The district court
dismissed Price’s claims with prejudice pursuant to 28 U.S.C. § 1915(e)(2),
determining that all of his claims should be dismissed on the grounds of judicial
immunity.
      “It is well established that judges enjoy absolute immunity for judicial acts
performed in judicial proceedings.” Mays v. Sudderth, 97 F.3d 107, 110 (5th Cir.
1996) (citing Pierson v. Ray, 386 U.S. 547, 553–54 (1967)). “‘A judge will not be
deprived of immunity because the action he took was in error, was done
maliciously, or was in excess of his authority; rather, he will be subject to
liability only when he has acted in the clear absence of all jurisdiction.’” Id. at
111 (quoting Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)). Even liberally
construing Price’s briefing, we find no merit in his conclusory arguments that
the judges acted outside their jurisdiction. See id. The district court properly
dismissed Price’s claims.
      AFFIRMED.




                                        2